Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 06/04/2021 is acknowledged.
	Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with” “In one aspect, the disclosure relates to”.  The examiner suggests its deletion.


	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities listed below.  Appropriate correction is required.
	In claim 4 line 3, “after dimension”, insert --.--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 10 line 2, the term “the thickness” lacks antecedent basis.  The examiner suggests its deletion.
	In claim 12 lines 2-3, the term “the intergranular grain boundaries” lacks antecedent basis.
	In claim 13, the terms “the triple phase boundaries” and “the intergranular grain boundaries” lack antecedent basis.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gath et al. (2017/0309921) in view of Cash (2016/0351919) and Adzic et al. (2010/0216632).
Gath discloses a fuel cell electrode having a carbon nanotube substrate and a continuous film of up to 100 atom-thick monolayers to form a network of interconnected electrocatalyst 
Cash teaches a membrane electrode assembly comprising a fuel cell having a gas diffusion substrate (0001) and two electrocatalyst layers (0073).  It would have been obvious to utilize two electrocatalyst layers in Gath with the expectation of success because Cash teaches of using two electrocatalyst layers in a fuel cell.
In addition, the reference fails to teach atomic layer deposition.  Adzic teaches of forming electrocatalyst particles (title) including core shell nanoparticles by chemical routes such as ALD and CVD (0073).  It would have been obvious to utilize ALD to form the electrocatalyst layers in Gath with the expectation of success because Adzic teaches of using ALD to form electrocatalyst layers.
	Regarding claims 2-3, Gath teaches platinum (0003).
	Regarding claim 4, Gath teaches 1-15 nm in diameter (0034), which overlaps the claimed range.
	Regarding claim 5, Gath teaches metals (0068), which are electronically conducting.
	Regarding claim 6, Gath teaches metal oxides (0068).
	Regarding claim 8, Cash teaches two electrocatalyst layers (0073) and Gath teaches 1-15 nm in diameter (0034),
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gath et al. (2017/0309921) in view of Cash (2016/0351919) and Adzic et al. (2010/0216632) and further in view of Cui et al. (2016/0289852).  The combination of Gath/Cash/Adzic fails to teach manganese cobalt.
Cui teaches an electrocatalyst such as Co3O4 in a fuel cell (0067-0070).  It would have been obvious to utilize cobalt oxide in the combination with the expectation of success because Cui teaches of using cobalt oxide as an electrocatalyst.

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach subjecting the electrode to an electrochemical operation at a temperature greater than about 650oC resulting in a transformation as required in claim 9, from which claims 10-15 depend.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/10/2021